Exhibit 10.15
EXHIBIT A
FIRST AMENDMENT TO THE
MARK THIERER EMPLOYMENT AGREEMENT
WHEREAS, Mark Thierer (the “Executive”) and SXC Health Solutions Corporation and
its subsidiary, SXC Health Solution, Inc. (collectively, the “Company”) executed
an employment agreement (“Agreement”) effective as of June 30, 2008;
WHEREAS, the Board of Directors of the Company (the “Board”), through its
Compensation Committee (the “Committee”), has determined that the Agreement
should be amended to fully satisfy the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”);
WHEREAS, the Committee and Executive desire to amend the Agreement to fully
satisfy the requirements of Section 409A; and
WHEREAS, the Committee and Executive desire to execute such amendment on or
before December 31, 2008 to comply with the effective date of the final Treasury
regulations under Section 409A.
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, the
Agreement is amended as follows:

1.   Subsection 5.2(a)(ii) of the Agreement shall be amended by adding the
following parenthetical at the end thereof:

     “(payable at the same time other members of the Senior Executive Team are
paid their respective incentive compensation bonuses which shall be in no event
later than March 15 following the close of the Company’s fiscal year).”

2.   Subsection 5.2(c) of the Agreement shall be deleted in its entirety and
replaced with the following:

     “(c) Termination by Company Without Cause/Resignation for Good Reason. If
the Triggering Event was a Termination by the Company Without Cause (that is not
a Termination Arising Out of a Change of Control) or a Resignation for Good
Reason, then Executive shall be entitled to receive (i) Executive’s Annual Base
Compensation and accrued but unpaid vacation through the date thereof;
(ii) payment of Executive’s Target Incentive Compensation Bonus for the year in
which the termination occurred, if any, pro rated to Executive’s date of
termination (payable at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses which shall be in no
event later than March 15 following the close of the Company’s fiscal year); and
(iii) the Severance Benefit. For purposes of this Subsection 5.2(c), any payment
or benefit that the Executive receives shall be treated as a “separate payment”
for the application of Section 409A of the Internal Revenue Code (“Code”). If
the Executive receives any payment or benefit due to his Termination by the
Company Without Cause or Resignation for Good Reason, Company will determine if
the involuntary separation

1



--------------------------------------------------------------------------------



 



from service exception of Treasury regulation §1.409A-1(b)(9)(iii) applies, and,
if it does apply, Executive shall receive that portion of the Severance Benefit
which satisfies the involuntary separation from service exception within thirty
(30) days of Executive signing a Separation Agreement and General Release
similar to that attached hereto as Exhibit A. If the Compensation Committee
determines that the Executive is a Specified Employee then his Severance Benefit
due under this paragraph (c) shall be made no earlier than the six (6) month
anniversary of the Triggering Event or upon the death of the Executive if
earlier, pursuant to Section 409A of the Code with regard to that portion of the
Severance Benefit that does not satisfy the involuntary separation from service
exception to Treasury regulation §1.409A-1(b)(9)(iii). Executive’s entitlement
to the benefits provided in subsections 5.2(c)(ii) and (iii) are contingent on
Executive signing a Separation Agreement and General Release provided by the
Company.”

3.   Subsection 5.2(d) of the Agreement shall be deleted in its entirety and
replaced with the following:

     “(d) Termination Arising Out of a Change of Control. If the Triggering
Event was a Termination Arising Out of a Change of Control, then Executive shall
be entitled to receive (i) Executive’s Annual Base Compensation and accrued but
unpaid vacation through the date thereof; (ii) payment of Executive’s Target
Incentive Compensation Bonus for the year in which the termination occurred, if
any, pro rated to Executive’s date of termination (payable at the same time
other members of the Senior Executive Team are paid their respective incentive
compensation bonuses which shall be in no event later than March 15 following
the close of the Company’s fiscal year); and (iii) the Change of Control
Severance Benefit. Executive’s entitlement to the benefits provided in
subsections 5.2(d) (ii) and (iii) is contingent on Executive signing a
Separation Agreement and General Release provided by the Company within a
reasonable period of time following the date the Separation Agreement and
General Release is provided to Executive. The Change of Control Severance
Benefit shall be paid within thirty (30) days from the date the executed
Separation Agreement and General Release is received by the Company.
Notwithstanding the foregoing to the contrary, if the Compensation Committee
determines that the Executive is a Specified Employee then his Change of Control
Severance Benefit due under this paragraph (d) shall be made no earlier than the
six (6) month anniversary of the Triggering Event or upon the death of the
Executive, if earlier, pursuant to Section 409A of the Code.

4.   Subsection 5.4(h) of the Agreement shall be amended to read as follows:

     “ ‘Total Disability’ means the Executive (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan which covers the
Executive. Subject to the provisions of Section 409A and the Treasury
regulations issued thereunder, any determination of whether the Executive
satisfies the definition of ‘Total Disability’ shall be made by the Compensation
Committee, based upon medical evidence from a physician selected by the
Compensation Committee. Any determination of whether the Executive satisfies the
definition of ‘Total Disability’ for purposes of this Agreement shall not be
construed as a determination for any other purpose.

2



--------------------------------------------------------------------------------



 



5.   Subsection 6.10(a) of the Agreement shall be amended by deleting the
following sentence:

     “In particular, to the extent Executive becomes entitled to receive a
payment or a benefit upon an event that does not constitute a permitted
distribution event under Code section 409A(a)(2), then notwithstanding anything
to the contrary in this Agreement, such payment or benefit will be made or
provided to Executive on the earlier of (i) the date which is 6 months after the
effective date of Executive’s separation from service with Company, or (ii) the
date of Executive’s death.”

6.   Subsection 6.10(c) of the Agreement shall be amended by adding the full
sentence at the end of such paragraph:

     “Notwithstanding anything in this subsection to the contrary, the Gross-Up
Payment shall be made by the Company no later than the end of the Executive’s
taxable year that immediately follows the taxable year in which such Executive
remits his Excise Tax.”
IN WITNESS WHEREOF, the Chairman of the Committee and Executive hereby adopt
this First Amendment to the Agreement, which Amendment is effective as of
June 30, 2008.
COMPANY:
SXC HEALTH SOLUTIONS CORPORATION
and SXC HEALTH SOLUTIONS, INC.

             
By:
  /s/ Terrence C. Burke   12/23/2008    
 
 
 
Chairman of the Compensation Committee    Date    
 
  of the Company’s Board of Directors        
 
            EXECUTIVE:        
 
           
By:
  /s/ Mark Thierer   12/23/2008    
 
           
 
  Mark Thierer   Date    

3